       Case 1:20-cv-00620-NONE-JLT Document 25 Filed 09/09/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NATIONSTAR MORTGAGE LLC.,                           Case No.: 1:20-cv-00620 NONE JLT
12                  Plaintiff,                           ORDER DISCHARGING ORDER TO SHOW
                                                         CAUSE (Doc. 23)
13          v.

14   ROBERT PRESLEY, et al.,
                    Defendants.
15
16          The Court ordered the plaintiff to show cause why the unserved defendants, Robert Presley and

17   Healing My People Services, should not be dismissed for the failure to file proofs of service. (Doc. 23)

18   The plaintiff has responded and detailed the diligent attempt to serve these defendants. Id. Therefore,

19   the Court ORDERS:

20          1.      The order to show cause is DISCHARGED;

21          2.      No later than October 16, 2020, the plaintiff SHALL file proof of service to

22   defendants, Robert Presley and Healing My People Services. Alternatively, the plaintiff may file a

23   request to serve these defendants by publication.

24
25   IT IS SO ORDERED.

26      Dated:     September 8, 2020                           /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
